DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 11/24/2021 has been entered. Claims 1-9 remain pending in the present application. The 35 U.S.C. 112(f) claim interpretation invocation remains pending in the present application. Claims 5-9 are new claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “sequence execution unit”, “extra time measurement unit”, “executability determination unit”, and “allocation table storage unit” as described in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Review of the specification provides the following structure for the identified terms:
Sequence execution unit: (page 10, first paragraph of the filed specification) disclose wherein the sequence execution unit executes at least one sequence program prestored in the program storage unit within each allocation time allocated by the sequence control unit. Further, the “units” of the present application are executed by a CPU of a programmable logic controller as detailed on Page 7 of the present specification.
Extra time measurement unit: (Page 12, paragraph 3 of the filed specification) disclose wherein the extra time measurement unit check whether extra time exists when the sequence execution unit ends the execution of the sequence programs in predetermined allocation time. Further, the “units” of the present application are 
Executability determination unit: (Page 12, paragraph 4 of the filed specification) disclose wherein the executability determination unit determines whether there is a sequence program that is executable in the extra time measured by the extra time measurement unit. Further, the “units” of the present application are executed by a CPU of a programmable logic controller as detailed on Page 7 of the present specification.
Allocation table storage unit: (Page 9, paragraph 3 of the filed specification) disclose wherein the allocation table storage unit performs the function of storing allocation information execution information for the program sequences. Further, the “units” of the present application are executed by a CPU of a programmable logic controller as detailed on Page 7 of the present specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuhiro (TWI 646412B).

Regarding Claims 1 and 9; Mitsuhiro teaches; A programmable controller for allocating, (Mitsuhiro; Page 2, paragraph 4, disclose a programmable logic controller)
to a plurality of paths each having a sequence program, allocation times obtained by dividing executable time in one operation cycle at a predetermined ratio, (Mitsuhiro; Page 12, last paragraph; Page 13, first paragraph; disclose periodic tasks TPa-TPc each having an execution sequence and wherein each tasks CPU usage (wherein CPU usage includes execution time of the task) is determined and a ratio (i.e. task TPa will utilize 10% of the total CPU usage) for each task is assigned)
and executing the sequence programs of the plurality of paths in the respective allocation times, the programmable controller comprising: (Mitsuhiro; at least Page 10, last paragraph; disclose wherein the controller executes each task in their respective allocation times based on priority of the task)
a sequence execution unit configured to execute the sequence programs within the respective allocation times; (Mitsuhiro; at least page 10, last paragraph; disclose a task scheduler (sequence 
an extra time measurement unit configured to measure extra time that is a remainder of each of the allocation times when execution of each of the sequence programs ends; (Mitsuhiro; at least Page 12, last three paragraphs; Page 13, whole page; disclose a task management unit (extra time measurement unit) that calculates a projected amount of CPU usage (i.e. execution time) that a set of mandatory periodic tasks are to be executed, and based on the calculation determining an extra amount of CPU usage available for performance of additional tasks)
an executability determination unit configured to determine whether or not a predetermined sequence program is to be executed in the extra time measured by the extra time measurement unit and instruct the sequence execution unit to execute the predetermined sequence program in the extra time in accordance with a result of the determination; (Mitsuhiro; at least page 13, whole page; disclose wherein the CPU itself (executability determination unit) determines, based upon the additional CPU usage available determines additional best effort (BE tasks) that can be performed in the additional available time)
an allocation table storage unit storing an allocation table in which the predetermined ratio at which the executable time is allocated to the execution of the sequence program of each of the plurality of paths is set, wherein (Mitsuhiro; at least page 11, paragraphs 3 and 9-10; disclose tables for storing average execution time of each task as well as minimum CPU operating frequency required for performing the tasks which provide the ratio at which each task takes up during a given cycle)
(i) at least one path, among the plurality of paths, which is to be executed in the extra time when the extra time occurs, and (ii) an execution condition for execution of the at least one path in the extra time are set in the allocation table. (Mitsuhiro; at least page 10, paragraphs 10-12; page 11, paragraphs 1-3; disclose wherein the tables store an identification and operation information for each of 

Regarding Claim 2; Mitsuhiro teaches; The programmable controller according to claim 1, wherein an extra time usage flag that designates the at least one path to be executed in the extra time is settable in the allocation table; (Mitsuhiro; Page 9, paragraphs 7-8; Page 11, paragraphs 9-10; disclose an table (146) for managing all the BE tasks including minimum CPU operating usage (i.e. ratio of execution time required) and wherein the BE tasks are included in a priority table (142) which designates the next BE task to be executed)
and the executability determination unit is configured to, in response to the extra time usage flag set on the at least one path, determine that the predetermined sequence program of the at least one path is to be executed in the extra time. (Mitsuhiro; Page 13; Fig. 14 section; disclose that a determination is made that extra time will be available and executing a BE task in the extra time).

Regarding Claim 3; Mitsuhiro teaches; The programmable controller according to claim 2, wherein the executability determination unit is configured to determine that the predetermined sequence program of the at least one path is to be executed in the extra time in response to the execution condition being satisfied. (Mitsuhiro; Page 13, Fig. 14 section; disclose that a determination is made that extra time will be available and executing a BE task in the extra time).

Regarding Claim 4; Mitsuhiro teaches; The programmable controller according to claim 3, wherein the at least one path to be executed in the extra time comprises two or more paths among the plurality of paths, (Mitsuhiro; at least pages 10 and 11; disclose wherein the tables include a 
an order of priority among the two or more paths is further settable in the allocation table; and the executability determination unit is configured to determine which of the two or more paths is to be executed in the extra time in consideration of the order of priority. (Mitsuhiro; at least Page 10, last paragraph; Page 11, paragraph 1; page 16, paragraph 1; disclose wherein the BE tasks each have a priority order set and wherein the system will execute the BE tasks in order of priority when extra CPU usage time is available).

	Regarding Claim 5; Mitsuhiro teaches; The programmable controller according to claim 1, wherein the execution condition includes at least one of the extra time being longer that a predetermined threshold value, a predetermined state of a signal, or a predetermined order of priority of multiple paths, among the plurality of paths, when the multiple paths are set to be executed in the extra time. (Mitsuhiro; page 10, paragraphs 10-12; page 11, paragraphs 1-3; page 12, paragraphs 1-2; disclose multiple paths (i.e. high priority tasks and BE tasks) and wherein each of the plurality of tasks has an individual priority assigned to it that is considered when determining the tasks to execute as well as a condition of a CPU operating frequency thus taking into consideration a state of the CPU prior to executing tasks).

	Regarding Claim 7; Mitsuhiro teaches; The programmable controller according to claim 1, wherein the execution condition includes a predetermined state of a signal. (Mitsuhiro; page 12, paragraphs 1-2; disclose wherein the system keeps track of a CPU usage state signal and will only execute extra tasks if the CPU usage state has available room).

Claim 8; Mitsuhiro teaches; The programmable controller according to claim 1, wherein the execution condition includes a predetermined order of priority of multiple paths, among the plurality of paths, when the multiple paths are set to be executed in the extra time. Mitsuhiro; page 10, paragraphs 10-12; page 11, paragraphs 1-3; disclose multiple paths (i.e. high priority tasks and BE tasks) and wherein each of the plurality of tasks has an individual priority assigned to it that is considered when determining the tasks to execute).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro (TWI 646412B) in view of Hwa (KR 20140097815).

Regarding Claim 6; Mitsuhiro appears to be silent on; The programmable controller according to claim 1, wherein the execution condition includes the extra time being longer that a predetermined threshold value.
However, Hwa teaches; The programmable controller according to claim 1, wherein the execution condition includes the extra time being longer that a predetermined threshold value. (Hwa; at least page 3, last 4 paragraphs; disclose a system and method for allocating a plurality of tasks based on available resources and wherein the system determines a pre-execution threshold which compares the allowable execution time available to an execution time of a task and will only execute the task if the time threshold is met).
Mitsuhiro and Hwa are analogous art because they are from the same field of endeavor or similar problem solving area, of multiple task scheduling and management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of only scheduling a task based on an execution time threshold value as taught by Hwa with the known invention of a task management and scheduling system as taught by Mitsuhiro to achieve the known result of more resource scheduling. One would be motivated to combine the cited prior art of reference in order to improve the execution time of a task in which multiple tasks are configured to be executed as taught Hwa (page 3, paragraph 6). 

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117